TYSON, Judge.
The three-count indictment charged embezzlement, grand larceny, and false pretense. Appellant plead guilty to embezzlement, accompanied by counsel, and judgment set sentence at,one year and one day imprisonment in.-the penitentiary.
The record is devoid of any colloquy between the .trial judge and the appellant to show compliance with Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L. Ed.2d 274. While the minute entry does show that the questions and answers given and asked, at the time of taking the plea, were taken down by the court reporter in shorthand and filed in the Circuit Court, such are not in the record in this Court. Boykin, supra, requires this Court to review this colloquy in its entirety whether the appellant is indigent, or otherwise.
On authority of Honeycutt v. Alabama, 47 Ala.App. 640, 259 So.2d 846, and Walcott v. State, Alabama Supreme Court, 263 So.2d 178 (1972), the judgment below must be reversed and the cause remanded.
Reversed and remanded.
CATES, P. J., and ALMON and HARRIS, JJ., concur.